Locher, J.
This court has recently held, in Painesville v. Lake County Budget Comm. (1978), 56 Ohio St. 2d 282, 284. that:
*45“The right to appeal an allocation of a local government fund to the Board of Tax Appeals is created by statute. (R. C. 5747.55.) Therefore, if appellant has failed to •comply with the appropriate statutory requirements, the board lacks subject-matter jurisdiction to hear the appeal. ‘
* # ‘ # J J
R. C. 5747.55(C)(3) specifically requires as a prerequisite to the invocation of jurisdiction upon the Board of Tax Appeals the filing of a statement by the appellant attached to the notice of appeal showing “ [t]he name of each participating subdivision * * * that the complaining subdivision [appellant] believes received! more than its proper share of the allocation, and the exact amount in dollars of such alleged over-allocation.”
Appellant has failed to satisfy the mandatory requirement for jurisdiction imposed in R. C. 5747.55(C)(3). In its notices of appeal, appellant admits that it * * cannot state with certainty which, if any, of the participating subdivisions may have received more and which may have received less than its proper share or what the amount of its proper share shoiúci loe.”
Appellant argues that it should be excused from fulfilling the requirements of R. 0. 5747.55 in that the Budget Commission of Hamilton County refused to make certain information concerning the derivation of the allocation for each participating subdivision available to the city of Cincinnati or its representatives. However, R. C. 5747.55 does not provide for an allegation of an excuse for noncompliance in lieu of compliance with its mandatory jurisdictional requirements. If the city of Cincinnati needs access to budget commission records, it may seek such access through an action in mandamus.
While this places a considerable burden upon the city of Cincinnati, such a restriction upon appellant’s right to appeal from 'an allocation of funds by the county budget commission is within the General Assembly’s intent in. enacting' R. C. 5747.55.
As stated by the Board of Tax Appeals, in its entries of September 21, 1978:
“Prior to the enactment of R. C. 5747.55, and the re*46peal of certain other statutory provisions, any participating subdivision dissatisfied with the allocation made by a county budget commission of the undivided local government fund could appeal to the Board of Tax Appeals by generally alleging, in a notice of appeal, a desire to appeal from such action of the county budget commission. The filing of such an appeal had the effect of substituting the Board of Tax Appeals for the county budget commission for the purpose of making a completely new allocation of the undivided local government fund. The Board of Tax Appeals became, in effect, a ‘super-county budget commission.’ City of Brooklyn v. County Budget Comm. (1965), 2 Ohio St. 2d 181.”
In enacting R. C. 5747.55, the General Assembly established high jurisdictional hurdles in order to discourage “‘fishing expeditions” by municipalities, such as appellant, which believe they may have been shortchanged by the county budget commission in its allocation of local government funds.
Therefore, we hold that the dismissals of the appeals by the Board of Tax Appeals for want of jurisdiction were reasonable and lawful.
R. 0. 5717.04 provides, in pertinent part, as follows: “If upon hearing and consideration of such record and evidence * * * [this] court decides that the decision of the board appealed from is reasonable and lawful it shall affirm the same * *
Accordingly, the decisions of the Board of Tax Appeals are affirmed.

Decisions affirmed.

Celebrezze, C. J., Herbert, W. Brown, P. Brown and Sweeney, JJ., concur.